  Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 1 of 8 PageID# 147



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )       CRIMINAL NO. 1:19CR153
       v.                                     )
                                              )     Sentencing Date: October 11, 2019
CHRIS RODRIGUEZ,                              )
            Defendant.                        )       The Honorable T.S. Ellis, III

                            POSITION OF THE UNITED STATES
                             WITH RESPECT TO SENTENCING

        The United States of America, through its attorneys, G. Zachary Terwilliger, United

States Attorney; Ronald L. Walutes, Jr., Assistant United States Attorney; and Heather M.

Schmidt, Senior Trail Attorney, National Security Division, and in accord with 18 U.S.C. '

3553(a) and the United States Sentencing Commission, Guidelines Manual, ' 6A (Nov. 2014),

files this Position of the United States with Respect to Sentencing in the instant case. The

United States asks the Court to impose a sentence within the properly calculated guidelines in

this case (46 to 57 months). Such a guideline sentence appropriately accounts for each of the

factors set forth in 18 U.S.C. ' 3553(a). The detailed statement of facts in this case is based

upon a thorough investigation conducted by the Department of Homeland Security and captures

the repetitive illegal export of firearms by Rodriguez.

                                      BACKGROUND

       Every time this defendant purchased a firearm in the Eastern District of Virginia, he was

required to sign ATF form 4473, which states: “The State Department or Commerce

Department may require a firearms exporter to obtain a license prior to export. Warning:

Any person who exports a firearm without proper authorization may be fined not more than
  Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 2 of 8 PageID# 148



$1,000,000 and/or imprisoned for not more than 20 years. See 22 U.S.C. 2778(c).” (bold in

original). The form further explicitly states that the repetitive purchase of firearms for resale

without a Federal Firearms License is a violation of law. Rodriguez personally signed each

form using his Virginia driver’s license to confirm his identity. In total, Rodriguez purchased

27 firearms and had one additional firearm on layaway as he raised funds to complete the

purchase. All 27 firearms and ammunition purchased are export-controlled and the smuggling

of them to a foreign country is contrary to U.S. law. The 27 firearms and associated

ammunition are designated as Defense Articles on the USML. The signed forms date from

2005 to 2018.

         The defendant attempted to conceal his export of firearms by secreting the firearms in

household items to avoid detection. He failed to disclose to the shippers the true contents of his

packages before delivering them for shipment overseas. On or about June 30, 2018, Rodriguez

purchased a Beretta firearm, model M9A3, 9 mm, serial number B007811Z, for $1,025.95 from

Sharpshooters, in Lorton, Virginia, and completed the ATF Form 4473, which asks whether the

purchaser is the end user. He checked “yes.”

         Between June and August 23, 2018, Rodriguez placed the 9 mm, serial number

B007811Z, three 9 mm clips and 247 rounds of 9 mm ammunition, all wrapped in tin foil, into a

5 gallon bucket of roofing tar. He then placed this bucket with the hidden firearm and

ammunition on a truck in Arlington, Virginia, for placement into a shipping container, with other

customers’ packages, for export to Honduras. The defendant identified his items as household

goods.

          On August 23, 2018, U.S. Customs and Border Protection (“CBP”) searched an

outbound container at the Port of Wilmington, Delaware. The search revealed a firearm and
     Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 3 of 8 PageID# 149



ammunition wrapped in tin foil inside a five gallon bucket of roofing tar. CBP routinely and

randomly selects containers for export enforcement and examination at the border. The

container’s manifest, listed the contents as “personal effects, toys, and household goods.” The

container was examined utilizing a CBP tool truck, X-Ray Van, and physical/visual

examinations. The x-ray appeared to reveal a firearm with multiple rounds of ammunition. A

subsequent physical search confirmed the firearm and ammunition were being smuggled to

Honduras inside the tar bucket.

        6.      An arrest warrant was obtained for Rodriguez, and he was taken into custody on

February 25, 2019. After waiving his rights, he admitted smuggling all 27 firearms to Honduras

where trusted family and friends held the weapons for his annual visits. Upon arriving in

Honduras, he sold the firearms on the streets of Honduras with the exception of one firearm

which he kept in Honduras for personal protection. Rodriguez admitted that he started

purchasing firearms for export and resale about twenty-two years ago, in California. He

purchased them in pawn shops and smuggled them out of the U.S. using vehicles and then

shipping containers to avoid detection. He explained his motivation for exporting the firearms

and ammunition as a method to make money.

                                      ARGUMENT

I.       Applicable Sentencing Law

         The Sentencing Guidelines promulgated by the Sentencing Commission are advisory,

although sentencing courts “must consult those Guidelines and take them into account when

sentencing.” United States v. Booker, 543 U.S. 220, 264, 125 S. Ct. 738, 767 (2005). “The

Guidelines require the district judge to give due consideration to the relevant sentencing range. . .

.” Freeman v. United States, 131 S. Ct. 2685, 2692 (2011) (plurality opinion). In “the ordinary

case, the Commission’s recommendation of a sentencing range will ‘reflect a rough
  Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 4 of 8 PageID# 150



approximation of sentences that might achieve ' 3553(a)’s objectives.’” Kimbrough v. United

States, 552 U.S. 85, 109, 128 S. Ct. 558, 574 (2007) (quoting Rita v. United States, 551 U.S. 338,

350, 127 S. Ct. 2456, 2465 (2007)). Accordingly, a “district court shall first calculate (after

making the appropriate findings of fact) the range prescribed by the guidelines. Then, the court

shall consider that range as well as other relevant factors set forth in the guidelines and those

factors set forth in [18 U.S.C.] ' 3553(a) before imposing the sentence.” United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

       The “‘Guidelines should be the starting point and the initial benchmark,’ keeping in mind

that a sentencing court ‘may impose sentences within statutory limits based on appropriate

consideration of all of the factors listed in ' 3553(a), subject to appellate review for

reasonableness.’” Pepper v. United States, 131 S. Ct. 1229, 1241 (2011). Although “the

Guidelines are advisory rather than mandatory, they are . . . the product of careful study based on

extensive empirical evidence derived from the review of thousands of individual sentencing

decisions.” Gall v. United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594 (2007). A sentencing

court, therefore, “must first calculate the Guidelines range, and then consider what sentence is

appropriate for the individual defendant in light of the statutory sentencing factors, 18 U.S.C. '

3553(a), explaining any variance from the former with reference to the latter.” Nelson v. United

States, 555 U.S. 350, 351, 129 S. Ct. 890, 891-92 (2009).

       Section 3553(a) states that the court should consider the nature and circumstances of the

offense and characteristics of the defendant. In addition, the court must consider other factors,

including the need for the sentence “to reflect the seriousness of the offense, to promote respect

for law, and to provide just punishment for the offense; [and] to afford adequate deterrence to

criminal conduct.” 18 U.S.C. ' 3553(a)(2)(A) & (B). The court should also consider the need
  Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 5 of 8 PageID# 151



to avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct. 18 U.S.C. ' 3553(a)(6).

II.     A Guideline Sentence is Consistent with the Factors and
        Considerations Set Forth in 18 U.S.C. ' 3553(a) and (b).

        Section 3553(a) requires a sentencing court to consider the nature and circumstances of

the offense and the history and characteristics of the defendant, as well as the need for the

sentence imposed to: reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, afford adequate deterrence to criminal conduct, protect the

public from further crimes of the defendant, and provide the defendant with needed educational

or vocational training, medical care, or other correctional treatment in the most effective manner.

        Nature and Circumstances of the Offense: Applying these sentencing factors to the facts

of this case demonstrates that a guideline sentence is both appropriate and reasonable. It is also

important that the defendant’s sentence deter others from committing similar crimes. See

United States v. Miller, 484 F.3d 964, 967-68 (8th Cir. 2007) (Ageneral deterrence . . . is one of

the key purposes of sentencing . . . .@).

        History and Characteristics of Defendant:

        Rodriguez understood he was breaking the law when he purchased firearms in the United

States, completing numerous ATF Form 4473s placing him on notice that he cannot export the

firearms (he smuggled each firearm to Honduras). On each ATF Form he further certified he

was the ultimate end user, when in fact he was personally selling each firearm in Central

America for profit. Rodriguez never sought to obtain an export license from the U.S.

government. He confessed that he had been smuggling weapons out of the United States for

twenty years and sold them during his trips to Honduras. The final shipment was discovered by
  Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 6 of 8 PageID# 152



chance at the Port of Wilmington when law enforcement x-rayed the five gallon roofing tar

bucket he was shipping to Honduras where they discovered the last 9 mm firearm and 247

rounds wrapped in foil inside the tar bucket. These actions demonstrate Rodriguez’s awareness

that he was violating the law by exporting firearm parts without a license. Given the gravity of

these illegal activities, a guideline sentence in this case would deters others who would seek to

profit from illegally exporting weapons.

                                           CONCLUSION

       For the above-stated reasons, the United States submits that a guideline sentence is

appropriate and necessary to protect the community and promote respect for the law and

accounts for each of the factors set forth in 18 U.S.C. ' 3553(a).

                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney

                                                          /s/
                                      Ronald L. Walutes, Jr.
                                      Assistant United States Attorney
                                      Attorney for the United States of America
                                      United States Attorney=s Office
                                      Justin W. Williams U.S. Attorney's Building
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      Phone: 703-299-3910
                                      Fax: 703-739-9556
                                      Email Address: ron.walutes@usdoj.gov


                                                          /s/
                                      Heather M. Schmidt
                                      Senior Trial Attorney
                                      Counterintelligence and Export Control Section
                                      National Security Division
                                      Department of Justice
                                      950 Pennsylvania Ave. N.W.
Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 7 of 8 PageID# 153



                           Washington, D.C. 20530
                           Phone: 202-233-2132
                           Fax: 202-532-4251
                           Email Address: Heather.Schmidt@usdoj.gov
  Case 1:19-cr-00153-TSE Document 43 Filed 10/04/19 Page 8 of 8 PageID# 154



                               CERTIFICATE OF SERVICE


        I hereby certify that on the 4th day of October, 2019, I electronically refiled the foregoing
with the Clerk of Court correcting the case number using the CM/ECF system, which will send a
notification of such filing (NEF) to the following:

       Katherine Martell, Esquire
       Counsel for Rodriguez

       And I hereby certify that I have sent the foregoing by email to the following individual:

       Kenneth G. Orsino
       U.S. Probation Officer
       Kenneth_Orsino@vaep.uscourts.gov

                                                                    /s/
                                              Ronald L. Walutes, Jr.
                                              Assistant United States Attorney
                                              Attorney for the United States of America
                                              United States Attorney=s Office
                                              Justin W. Williams U.S. Attorney's Building
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: 703-299-3910
                                              Fax: 703-739-9556
                                              Email Address: ron.walutes@usdoj.gov
